IN THE SUPREME COURT, STATE OF WYOMING

                                      2022 WY 84

                                                                April Term, A.D. 2022

                                                                     June 29, 2022

 ROBERT J. LAWLER,

 Appellant
 (Defendant),

 v.                                                S-22-0061

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).

                   ORDER AFFIRMING THE DISTRICT COURT’S
                       ORDER REVOKING PROBATION
[¶1] This matter came before the Court upon its own motion following notification that
Appellant has not filed a pro se brief in the time allotted. Appellant took this appeal to
challenge the district court’s December 28, 2021, Probation Revocation Disposition and
Order of Probation. Appellant admitted he violated his probation. The district court
revoked probation and imposed a sentence of two to four years on Appellant’s conviction
for felony driving under the influence. Wyo. Stat. Ann. § 31-5-233(b)(i) & (e). The district
court suspended that sentence in favor of three years of supervised probation.

[¶2] On April 29, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on or before
June 16, 2022, Appellant was permitted to file with this Court a pro se brief specifying the
issues he would like the Court to consider in this appeal. This Court also provided notice
that, after the time for filing a pro se brief expired, this Court would make its ruling on
counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal.
Appellant did not file a pro se brief or other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the Anders brief submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s Probation Revocation Disposition and Order of Probation
should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Robert J. Lawler, is hereby permitted to withdraw as counsel of record for
Appellant; and it is further

[¶5] ORDERED that the Campbell County District Court’s December 28, 2021,
Probation Revocation Disposition and Order of Probation, be, and the same hereby is,
affirmed.

[¶6]   DATED this 29th day of June, 2022.

                                               BY THE COURT:

                                               /s/

                                               KATE M. FOX
                                               Chief Justice